EXHIBIT 10(i)
CORE MOLDING TECHNOLOGIES, INC.
CASH PROFIT SHARING PLAN
As Amended March 4, 2011
Core Molding Technologies, Inc. has established a cash profit sharing plan for
its officers, key managers, salaried, and non-represented employees, which is
calculated as follows:

  1.   The Company’s Board of Directors establishes a threshold for Earnings
Before Taxes (“EBT”) to provide a reasonable return to the stockholders. The
threshold is based upon an 8% “RONA” (defined as 8% times avg. [adjusted assets
less debt]). The threshold is estimated as part of the budget process but
determined based upon actual avg. adjusted assets for the payout. Adjusted
assets include accounts receivable, inventory, other current assets, net fixed
assets less CIP, other assets and the NPV of outstanding financed leases.     2.
  A profit sharing pool is created for profits exceeding this threshold.     3.
  The pool will be created from 50% percent of EBT above the threshold which
will be shared with the salaried employees and non-represented employees in the
form of profit sharing     4.   The profit sharing pool will be capped at a
maximum of 20% of EBT, as established by the Board of Directors.     5.   The
profit sharing pool is split into four groups, the “officer” group, “key
manager” group, “salary” group, and a “non-represented hourly” group.     6.  
The officer group is allocated 30% of the pool; the salary group is initially
allocated 57.5% of the pool; and the non-represented group is allocated 12.5% of
the pool. The salary pool is reduced by an amount to effect a key management
group payout (as a percentage of earnings) of 50% of the officer group payout
(as a percentage of earnings). The profit sharing pools are ratably allocated to
individuals based upon their regular wages as a percentage of aggregate regular
wages, representing overall company performance.     7.   To be eligible to
participate in the plan, an individual must be actively employed on the date of
the distribution of the profit sharing or have retired at the age of 55 or older
on or after December 31st of the profit sharing year. Officers, key managers,
salaried, and non-represented employees who become disabled or die during the
profit sharing year will be considered eligible to participate in the plan.
Officers, key managers, salaried, and non-represented employees who are
involuntarily terminated without cause on or after December 31st of the profit
sharing year and who are not otherwise eligible for any severance
(indemnification) required by law will be considered eligible to participate in
the plan.     8.   The profit sharing payment is made to eligible participants
on or before March 31 of the year subsequent to the profit sharing year.

The Board of Directors approves all profit sharing distributions and reserves
the right to change the plan as deemed necessary.

 

